The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                            October 21, 2014

                                           No. 04-14-00246-CR

                                        Destyn David FREDERICK,
                                                 Appellant

                                                   v.

                                        THE STATE OF TEXAS,
                                              Appellee

                     From the 81st Judicial District Court, La Salle County, Texas
                                 Trial Court No. 11-09-00041-CRL
                             Honorable Donna S. Rayes, Judge Presiding


                                             ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

       Appellant’s brief was originally due July 16, 2014. When appellant’s brief was not filed,
the Clerk of this Court sent appellant’s attorney informing him that appellant’s brief was late.
When appellant’s attorney failed to respond to this letter, we ordered appellant’s attorney to file
appellant’s brief on or before August 21, 2014. Instead of filing appellant’s brief, on August 18,
2014, appellant’s attorney filed a motion for extension of time to file appellant’s brief. On
August 26, 2014, we granted appellant’s extension and ordered appellant’s attorney to file
appellant’s brief on or before September 22, 2014. We warned that no further extensions of time
would be granted. Appellant’s attorney still did not file appellant’s brief but has instead filed yet
another motion for extension of time, requesting an additional thirty days. We DENY appellant’s
motion for extension of time to file his brief, and pursuant to Texas Rule of Appellate Procedure
38.8(b)(2), abate this case to the trial court and ORDER the trial court to conduct a hearing to
answer the following questions:

           (1) Does appellant desire to prosecute his appeal?

           (2) Is appellant indigent?
               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing a brief.

       (3) Has appointed or retained counsel abandoned the appeal? Because initiating
       contempt proceedings against appellant’s counsel may be necessary, the trial
       court should address this issue even if new counsel is retained or substituted
       before the date of the hearing. See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty days from the date of this order. We ORDER the trial
court clerk to file a supplemental clerk’s record in this court no later than ten days after the trial
court files its findings of facts and conclusions of law. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.




                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court